                20-10846-scc              Doc 1     Filed 03/19/20 Entered 03/19/20 23:00:43                              Main Document
                                                                  Pg 1 of 9

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Mynd Spa & Salon, Inc.

2.   All other names debtor
     used in the last 8 years
                                  FKA Red Door Salons, Inc.
     Include any assumed          FDBA Elizabeth Arden Resort Spas, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  135 West 20th Street
                                  Suite 201
                                  New York, NY 10011
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  222 South Mill Avenue
                                                                                                  Suite 201 Tempe, AZ 85281
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 20-10846-scc              Doc 1          Filed 03/19/20 Entered 03/19/20 23:00:43                              Main Document
                                                                        Pg 2 of 9
Debtor    Mynd Spa & Salon, Inc.                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                        Chapter 9
                                        Chapter 11. Check all that apply:
                                                         Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                               Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                20-10846-scc         Doc 1         Filed 03/19/20 Entered 03/19/20 23:00:43                                 Main Document
                                                                 Pg 3 of 9
Debtor   Mynd Spa & Salon, Inc.                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                                25,001-50,000
                                 50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-10846-scc            Doc 1      Filed 03/19/20 Entered 03/19/20 23:00:43                                Main Document
                                                                  Pg 4 of 9
Debtor    Mynd Spa & Salon, Inc.                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 19, 2020
                                                  MM / DD / YYYY


                             X   /s/ Todd Walter                                                          Todd Walter
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    President




18. Signature of attorney    X   /s/ Joseph T. Moldovan                                                    Date March 19, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Joseph T. Moldovan
                                 Printed name

                                 Morrison Cohen LLP
                                 Firm name

                                 909 Third Avenue
                                 New York, NY 10022-4784
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 735-8600                Email address      bankruptcy@morrisoncohen.com

                                 1868827 NY
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                  20-10846-scc            Doc 1     Filed 03/19/20 Entered 03/19/20 23:00:43                          Main Document
                                                                  Pg 5 of 9
Debtor     Mynd Spa & Salon, Inc.                                                            Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                    Chapter      7
                                                                                                                       Check if this an
                                                                                                                         amended filing




                                                        FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



Debtor     OneSource Service, Inc.                                                  Relationship to you               Affiliated Company
District   Southern District of New York               When                         Case number, if known
Debtor     SAS OneSource, Inc.                                                      Relationship to you               Affiliated Company
District   Southern District of New York               When                         Case number, if known
Debtor     SASOS Holdings, Inc.                                                     Relationship to you               Parent Company
District   Southern District of New York               When                         Case number, if known




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 5
              20-10846-scc                 Doc 1           Filed 03/19/20 Entered 03/19/20 23:00:43                   Main Document
                                                                         Pg 6 of 9



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Mynd Spa & Salon, Inc.                                                                         Case No.
                                                                                  Debtor(s)                Chapter     7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Mynd Spa & Salon, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 SASOS Holdings, Inc.
 135 West 20th Street
 Suite 201
 New York, NY 10011




 None [Check if applicable]




 March 19, 2020                                                       /s/ Joseph T. Moldovan
 Date                                                                 Joseph T. Moldovan
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Mynd Spa & Salon, Inc.
                                                                      Morrison Cohen LLP
                                                                      909 Third Avenue
                                                                      New York, NY 10022-4784
                                                                      (212) 735-8600 Fax:(212) 735-8708
                                                                      bankruptcy@morrisoncohen.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
 20-10846-scc               Doc 1   Filed 03/19/20 Entered 03/19/20 23:00:43     Main Document
                                                  Pg 7 of 9



                                        MYND SPA & SALON, INC.
                                      F/K/A RED DOOR SALONS, INC.

                                    Unanimous Written Consent of Directors
                                          In Lieu of Special Meeting


                                                     18 2020
                                               March __,

        The undersigned, being all of the members of the Board of Directors (the “Board”) of
MYND SPA & SALON, INC., an Arizona corporation (the “Company”), who would be entitled
to notice of a special meeting of the Board for the purpose of taking the actions and adopting the
resolutions set forth below, do hereby waive such notice, take the following actions and adopt
the following resolutions by unanimous written consent to action without a meeting pursuant to
the provisions of Section 10-821 of the Arizona Revised Statutes:

            WHEREAS, it is in the best interest of the Company to file a voluntary petition
            in the United States Bankruptcy Court pursuant to Chapter 7 of Title 11 of the
            United States Code.

            NOW THEREFORE, be it:

            RESOLVED, that Todd Walter, President of the Company, is authorized and directed
            to execute and deliver all documents necessary to perfect the filing of a chapter 7
            voluntary bankruptcy case on behalf of the Company; and

            BE IT FURTHER RESOLVED, that Todd Walter, President of the Company is
            authorized and directed to appear in all bankruptcy proceedings on behalf of the
            Company, and to otherwise do and perform all acts and deeds and to execute and deliver
            all necessary documents on behalf of the Company in connection with such bankruptcy
            case, and

            BE IT FURTHER RESOLVED, that Todd Walter, President of the Company
            is authorized and directed to employ Joseph T. Moldovan, attorney and the law
            firm of Morrison Coh en LLP to represent the Company in such bankruptcy
            case.

        This Unanimous Written Consent of Directors may be executed in any number of
counterparts and in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one instrument. Facsimile and
electronic or e-mail transmissions of executed signatures to this unanimous consent shall be
deemed to be the same as an executed original.

                                           [Signature page follows]




#9045059 v2 \018747 \0021
20-10846-scc   Doc 1   Filed 03/19/20 Entered 03/19/20 23:00:43   Main Document
                                     Pg 8 of 9
20-10846-scc   Doc 1   Filed 03/19/20 Entered 03/19/20 23:00:43   Main Document
                                     Pg 9 of 9
